[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               May 11, 2006
                             No. 05-13448
                                                           THOMAS K. KAHN
                       ________________________                CLERK

               D. C. Docket No. 02-01112-CV-ORL-28-DAB

UNITED STATES EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

                                               Plaintiff-Appellee-
                                               Cross-Appellant,

TED MAINES,

                                               Intervenor-Plaintiff-
                                               Appellee,
    versus

FEDERAL EXPRESS CORPORATION,

                                               Defendant-Appellant-
                                               Cross-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (May 11, 2006)
                     (As Amended August 31, 2006)
Before TJOFLAT, BARKETT and GOODWIN,* Circuit Judges.

PER CURIAM:

       Federal Express ("FedEx") appeals a jury verdict finding in favor of

Theodore Maines, its onetime employee on his claim of retaliation in violation of

Title VII. FedEx asserts that it was entitled to a judgment in its favor as a matter of

law. The Equal Employment Opportunity Commission ("EEOC") appeals,

asserting that the district court abused its discretion when it denied Maines’ motion

for front pay, limiting his award to backpay and compensatory damages. The

EEOC further appeals the district court's denial of nearly all the injunctive relief it

requested. We find no reversible error.

       First, judgment as a matter of law should be granted only when, viewing the

evidence in the light most favorable to the nonmoving party, the facts and

inferences point so strongly in favor of one party that reasonable persons could not

arrive at a contrary verdict. See Castle v. Sangamo Weston, Inc., 837 F.2d 1550,

1558 (11th Cir. 1988). We do not find that to be the case here. When viewed in

the light most favorable to Maines, the evidence was sufficient to support the

jury’s finding of retaliation.




       *
        Honorable Alfred T. Goodwin, United States Circuit Judge for the Ninth Circuit, sitting
by designation.

                                               2
      We also find no merit to Maines’ claim for front pay. Prevailing Title VII

plaintiffs are presumptively entitled to either reinstatement or front pay as part of

Title VII’s remedial “make whole” policy. The district court properly held that

reinstatement was not feasible in this case. Moreover, we do not find that the facts

on this question are so overwhelmingly skewed toward Maines that a reasonable

judge could not have found that the presumption in Maines’ favor had been

overcome.

      Finally, we find no abuse of discretion in the denial of the EEOC’s claim for

injunctive relief. This Court has indicated its agreement with the Seventh Circuit

that “the EEOC is normally entitled to injunctive relief where it proves

discrimination against one employee and the employer fails to prove that the

violation is not likely to recur.” Massey Yardley, 117 F.3d 1244, 1253 (11th Cir.

1997) (citing EEOC v. Harris Chernin, 10 F.3d 1286, 1291 (7th Cir. 1993)).

Mindful of the prophylactic purposes of the such relief, the court concluded that

“the violation is not likely to recur,” stating that the retaliation “was an isolated

incident by a single manager who is no longer employed by FedEx.” We find no

error in that determination.

      AFFIRMED.




                                            3